 1   Jason C. Tatman, Esq.
     WSBA No. 50107
 2   The Law Offices of Jason C. Tatman, P.C.
 3   506 2nd Ave Ste 1400
     Seattle, WA 98104-2329
 4   (844) 252-6972
     Fax (858) 348-4976
 5   jt@tatmanlegal.com
 6
 7
 8
 9
                                UNITED STATES BANKRUPTCY COURT

10                  WESTERN DISTRICT OF WASHINGTON—TACOMA DIVISION
11
     IN RE:                                             Case No.: 19-43928-BDL
12
     MULENGA SABBATH MAKUNGU AKA
13   SABBATH MAKUNGU AND GLADYS
     NANJEKE KALIMUKWA,                                 Chapter 13
14
15
                                                        OBJECTION TO CONFIRMATION OF
16                   Debtors.                           CHAPTER 13 PLAN
17
              Secured Creditor Toyota Motor Credit Corporati on (“Creditor”), respec tfully submits its
18
19   Objection to Confirmation of Chapter 13 Plan (“Plan”), of Debtors Mulenga Sabbath Makungu
20   aka Sabbath Makungu and Gladys Nanjeke Kalimukwa (“Debtors”).
21
              I.     Statement of Facts.
22
23            1.     On December 10, 2019, Debtors filed a voluntary Chapter 13 petition.
24            2.     Michael G. Malaier is the duly qualified and acting Chapter 13 Trustee.
25            3.     On or about April 5, 2015, Debtor Mulenga Makungu and Michelle L. Makungu
26
     (“Borrower”), for valuable consideration, made, executed, and delivered to Creditor a written
27
     Retail Installment Sale Contract (“Note”), for the finance and purchase of a 2015 Toyota
28
29   Highlander, Vehicle Identification Number 5TDJKRFH4FS138033 (“Vehicle”).
30            4.     The total amount due and owing under the Note as of December 10, 2019, is
31   approximately $15,101.68.
32


     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN - 1
 1          5.        The fair market value of the Vehicle is approximately $24,017.33.
 2
            6.        On December 10, 2019, Debtors filed their proposed Chapter 13 Plan. Pursuant
 3
     to Debtors’ proposed Chapter 13 Plan, Debtors propose to value the Vehicle at only $13,000.00
 4
 5
     and to pay Creditor interest of only 6.00%.

 6          II.       Undervaluing of Vehicle and Interest Rate.
 7          7.        In their proposed Chapter 13 Plan, Debtors propose to value the Vehicle at only
 8
     $13,000.00 and to pay Creditor interest of only 6.00%.
 9
            8.        The fair market value of the Vehicle is approximately $24,017.33.
10
11
            9.        The total amount due and owing under the Note as of December 10, 2019, is

12   approximately $15,101.68.
13          10. Per      In re Till, Creditor is entitled to interest at the rate of prime plus 2 to 3%.
14
     Creditor requests an interest rate of at least 6.75%.
15
            11.       Debtors should be required to provide for payment of Creditor’s full claim with
16
17   interest of at least 6.75%.
18
            WHEREFORE, based upon the foregoing, Creditor respectfully requests that:
19
20          1. Confirmation of Debtors’ proposed Chapter 13 Plan be denied; or
21          2. The case be dismissed; and
22          3. Such further relief as the Court deems just and proper.
23
24
     Dated: January 27, 2020                 Respectfully          submitted,
25
26
                                                     /s/Jason C. Tatman
27                      Jason                              C. Tatman, Esq.
28                                                   Attorney for Secured Creditor
                                                     Toyota Motor Credit Corporation
29
30
31
32


     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN - 2
 1                                    CERTIFICATE OF SERVICE
 2           I am employed in the county of San Diego, California. My business address is 5677

 3   Oberlin Drive, Suite 210, San Diego, CA 92121. I am over the age of eighteen years and not a

 4   party to this action.

 5           On January 27, 2020, I served the Objection to Chapter 13 Plan on the interested parties

 6   in this action by placing a true and correct copy thereof enclosed in a sealed envelope with

 7   postage thereon fully prepaid in the United States mail at Encinitas, CA, as follows:
     (X)     (BY REGULAR MAIL)             I caused such envelope(s) with postage thereon fully
 8
     prepaid to be placed in the United States mail at Encinitas, CA. I am “readily familiar” with this
 9
     firm’s practice of collection and processing of correspondence for mailing. It is deposited in the
10
     U.S. Postal Service on that same day in the ordinary course of business. I am aware that on
11
     motion of the party served, service is presumed invalid if the cancellation date or the postage
12
     meter date is more than 1 day after date of deposit for mailing affidavit.
13
     (X)     (FEDERAL) I declare under penalty of perjury under the laws of the United States of
14
     America that the above is true and correct.
15
             Executed on January 27, 2020, at Encinitas, CA.
16
17
                                                           /s/ Darren J. Devlin__
18         Darren                                                  J. Devlin, Esq.

19   Mulenga Sabbath Makungu and Gladys Nanjeke Kalimukwa, 3253 Destination Ave. E, Fife,
     WA 98424
20
21   Ellen Ann Brown, Esq., via ecf only

22   Michael G. Malaier, via ecf only
23
24
25
26
27
28
                                                  1
                                        CERTIFICATE OF SERVICE
